Citation Nr: 1217160	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-45 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle/foot disability other than left foot fifth metatarsal fracture, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's claim was remanded by the Board in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she injured her left ankle during service and that she has had increasing left ankle pain ever since.  The service treatment records show that the Veteran twisted her left foot and complained of left ankle pain in March 1992.  X-rays at that time were negative for acute ankle fracture or dislocation.  When examined in May 1994 for separation from service the physician's summary included fracture of the 5th metatarsal, sprained ankles, and weak ankles.  

The Board remanded the Veteran's claim in May 2011 in order that the Veteran could be provided a VA medical examination, to include an opinion as to whether any of the Veteran's left foot disabilities are secondary to a service-connected disability.  On VA examination in May 2011 the Veteran's service-connected old healed fracture of the left fifth metatarsal was noted on x-ray.  Also noted on x-ray was a left calcaneal spur and a recent stress fracture of the left distal second metatarsal.  The examiner noted that private medical records from January 2008 showed left peroneal tendonitis.  The May 2011 VA examiner did not provide any opinion as to whether any of the Veteran's post service left foot/ankle disabilities noted on examination have been aggravated by the Veteran's service-connected left fifth metatarsal fracture or her service-connected residuals of a right ankle injury.  Accordingly, the Board finds that the opinion rendered in May 2011 is inadequate and a new VA examination with opinion should be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran should be provided corrected VCAA notice which includes an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to her claim for service connection for a left ankle/foot disability other than left foot fifth metatarsal fracture, including a secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Afford the Veteran a VA medical examination of the left foot and ankle.  The claims file must be made available to, and reviewed by, the examiner.  A discussion of the complete rationale for all opinions rendered should be included in the examination report.

The examiner should provide an opinion as to whether the Veteran has a calcaneal spur, peroneal tendonitis or any other left ankle/foot disability which is related to the left foot/ankle complaints shown by the service treatment records.  

The examiner should provide an opinion as to whether the Veteran's calcaneal spur, peroneal tendonitis, or any other left ankle/foot disability found, is aggravated or increased in severity, by her service-connected left fifth metatarsal disability or her service-connected right ankle disability.  


If upon completion of the above action the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


